Citation Nr: 0800624	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-37 913	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased initial rating for a right 
thumb injury, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for bilateral tinea 
pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1993 to 
October 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 initial rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied a compensable rating for 
a right thumb injury.  The veteran perfected his appeal on 
this issue.  During the course of the appeal, the veteran 
raised and perfected appeals from the RO's denial of service 
connection for bilateral hearing loss and denial of a claim 
for a compensable rating for bilateral tinea pedis.  All 
issues have been merged and are now before the Board on 
appeal.

The veteran appeared before the Board for a hearing in August 
2007.  The transcript is of record.

The issue of bilateral tinea pedis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  The veteran's right thumb is not ankylosed, and he does 
not have a gap of more than two inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  The veteran, however, has medically documented 
functional loss of range of motion of the thumb due to pain, 
as well as weakened movement of the right hand with pain on 
movement and atrophy from disuse.



CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss in either ear that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2007).

2.  Criteria for a 20 percent rating for the residuals of a 
right (dominant) thumb injury have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5228 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
For the hearing loss claim, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

The veteran is also challenging the initial evaluation 
assigned following the grant of service connection for his 
right thumb injury.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In light of the 
favorable action herein, the RO can correct any error with 
regard to the effective date assigned following the Board 
decision.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2002, March 2004, and January 
2006 that fully addressed all four notice elements and were 
sent prior to the initial AOJ decisions in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran on the issues of his thumb 
disability and hearing loss.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA records, service 
medical records, and private medical records.  The veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the Board in August 2007.  The 
veteran was afforded VA medical examinations in October 2005 
and July 2004, and February 2003.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the bilateral 
hearing claim or increased rating claim for the right thumb 
disability that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



II.  Service Connection, Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), and for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 38 
C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Court in Hensley explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  The Court 
further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The veteran indicated at a hearing before the Boar and in his 
written statements that he was exposed to loud noise from 
heavy equipment such as bulldozers, loaders, cranes and 
excavators during service.  His duties included working in a 
rock quarry where he was exposed to blasting.  In addition, 
the veteran lived approximately 30 feet from a runway.  One 
of the veteran's final duties was to serve as a range coach 
where he was exposed to gunfire on a daily basis.  Because of 
his noise exposure during service, the veteran contends that 
he suffered hearing loss.

The veteran's service records substantiate his allegations.  
The veteran's separation document, DD Form 214, shows that 
his military occupational specialty was equipment operator.  
A medical report dated April 1994 indicates that the veteran 
was in a hearing conservation program and that he had been 
issued earplugs.  The veteran's medical report and medical 
surveillance questionnaire, both dated April 1998, indicate 
that the veteran had a history of exposure to excessive noise 
and that he had experienced a loss or change in hearing.  The 
report also indicates that the veteran had been fitted with 
earplugs.  In the veteran's medical history report, dated 
October 1998, he indicated that he had a history of ear, 
nose, or throat trouble and that he had suffered hearing 
loss.

The veteran's service medical records include an October 1993 
hearing test that recorded right ear pure tone thresholds of 
5, -5, 0, 0, and 0 decibels at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively, and left ear of 5, -5, 0, -5, and 
5 decibels at the same hertz.  In February1998, the veteran 
underwent audiological testing which recorded right ear pure 
tone thresholds of 10, 0, 5, 5, and 0 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively, and left ear 10, 
10, 5, 0, and 20 decibels at the same hertz.  

In October 2005, the veteran underwent a VA audiological exam 
and related his history of noise exposure in service to the 
examiner.  He also indicated that he was an electrician, wore 
hearing protection, and that he had not been exposed to loud 
noise outside of the military.  The audiological test 
recorded right ear pure tone threshold of 25, 20, 25, 35, and 
30 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, and left ear of 25, 25, 25, 20, and 35 decibels 
at the same hertz.  The Maryland CNC speech recognition 
scores were 96% for both ears.  The VA examiner diagnosed the 
veteran with mild, bilateral sensorineural hearing loss.  
Based upon the veteran's history and test results, the 
examiner indicated that it was at least as likely as not that 
the veteran's hearing loss is the result of noise exposure in 
service.

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability that is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's 
military records and hearing testimony indicate exposure to 
acoustic trauma during service, and although the VA 
audiologist has related the veteran's bilateral hearing loss 
to noise exposure in service, the audiometric testing 
conducted in October 2005 revealed that the veteran's current 
hearing acuity in both ears do not demonstrate an acoustic 
threshold of 40 decibels or greater at any level, or an 
acoustic threshold of greater than 25 decibels at any three 
levels, or a speech recognition score less than 94 percent.  
Accordingly, there is no evidence that the veteran currently 
has any hearing loss disability that meets the criteria set 
forth in 38 C.F.R. § 3.385.  Therefore, the appellant's claim 
for service-connected disability benefits for hearing loss 
cannot be granted.

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

III.  Increased Rating, Right Thumb Injury

The veteran contends that his right thumb disability warrants 
a higher rating than 10%.  The Board notes that the initial 
rating decision issued a noncompensable rating; however, the 
RO granted a 10% rating after reviewing the matter and noted 
the compensable rating in the statement of the case.  

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran's thumb is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 10 percent 
rating is warranted when there is a gap of one to two inches 
(2.5 cm. to 5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  To warrant 
a 20 percent rating under this diagnostic code, there must be 
a showing of a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.  Under DC 5224, a 20 percent evaluation 
is warranted when there is unfavorable ankylosis of the 
thumb.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The veteran's records show that he had a VA examination in 
February 2003 and July 2004.  At the 2003 examination, the 
veteran reported constant pain and stiffness, and difficulty 
gripping and grasping.  The examiner noted that the veteran's 
right hand was dominant, that he could make a tight fist 
bilaterally without difficulty, and that his hand strength 
was 5/5 bilaterally.  The distance near the tip of the right 
thumb to the base of the little finger was approximately 1 
cm.  The veteran could tie and untie his shoelaces without 
difficulty, had some difficulty with buttoning and 
unbuttoning with his right hand, and could pick up a piece of 
paper; however, he had difficulty tearing it with the right 
hand.

The examiner found no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movements, instability or 
weakness.  Upon testing the right thumb's range of motion 
(ROM), the examiner found that the ROM was limited by pain.  
An x-ray showed now abnormality of the thumb.  The veteran 
was diagnosed as having status post right thumb trauma with 
residual pain, limited range of motion and limited manual 
dexterity.  The veteran could push, pull, probe, touch and 
express without difficulty however, his functional loss 
included the inability to twist things.  The examiner did not 
mention atrophy.

At the July 2004 VA examination, the veteran reported the 
history of his thumb injury and indicated that he had pain 
anytime the base of the right thumb was touched.  He stated 
he experienced pain when shaking hands and had noticed 
weakness in his right hand but no numbness.  As an 
electrician, the veteran had had to learn to switch the use 
of tools to his left hand, but his right hand still felt pain 
from the vibration of tools such as drills.  Cold weather 
exacerbated his pain.

The examiner noted the veteran's hands appeared normal, but 
that the veteran had difficulty tying shoelaces, fastening 
buttons, and picking up a piece of paper and tearing it with 
his right hand.  The veteran had difficulty reaching with the 
thumb to the bases of digits five and four.  The distance 
between the right thumb and the base of the right fifth digit 
was about 2.5 cm.  The veteran's hand strength was moderately 
diminished and right thenar atrophy was noted.  

The examiner indicated that normal ranges of motion for the 
thumb were 0-70 degrees for radial abduction; 0-70 degrees 
for palmar abduction; 0-60 degrees for the metacarpal 
phalangeal joint (MP); and 0-60 degrees for interphalangeal 
(IP) movement.  The veteran's right thumb ranges of motion 
were, without pain, normal radial abduction, 30 degrees 
palmar abduction, 20 degrees flexion of the MP joint, and 30 
degrees flexion of the IP joint.  The examiner noted that the 
ROM was additionally affected by pain, but not fatigue, 
weakness, lack of endurance or incoordination.  No ankylosis 
was present.

The examiner diagnosed the veteran has having right hand 
moderate weakness and atrophy due to disuse secondary to 
pain.  It was reported that the veteran's condition limited 
firm grabbing, pushing, pulling, and prolonged find 
manipulation with the right hand.  No other deformity was 
noted; however, because the veteran was right handed, his 
weakness and mild atrophy were attributed to disuse due to 
pain.  

At the hearing before the Board, the veteran testified that 
he felt pain in his thumb everyday and that his thumb swelled 
if moved.  For his employment as an electrician, he stated, 
he had to use his left hand to utilize his tools.  He 
reportedly was unable to drive standard transmission vehicles 
or operate certain pieces of equipment, such as a forklift 
because of the levers.  The veteran stated that he could not 
use his right hand to grip or throw a ball, and had to be 
careful when playing with his son.  He indicated every time 
he tried to grip something, his thumb popped out of socket.  
He testified that he took Motrin almost daily for pain.  He 
stated that, because his girlfriend was an LPN, she took care 
of his thumb so that he did not have to seek outside 
treatment.  

For an increased rating under DC 5228, the veteran must have 
a gap of more than 2 inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a.  In this case, the July 2004 VA 
examiner indicated that the veteran had a gap of about 2.5 
cm.  For an increased rating under DC 5224, the veteran must 
have unfavorable ankylosis of the thumb.  No ankylosis was 
present during the July 2004 VA examination.

In addition to the criteria listed at DC 5228 and 5224, the 
Board must also consider whether a higher disability rating 
is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examinations 
show that the veteran has range of motion far greater than is 
required for an increased rating; however, the veteran 
reported functional loss due to pain and his VA examination 
diagnosed pain on movement, functional loss due to pain, 
weakness, and atrophy.  He further reports right hand 
weakness aggravated by his use of tools as an electrician  

The Board applies the benefit of the doubt rule in favor of 
the veteran by finding that, with consideration of his 
credible report of functional impairment on use occurring on 
a daily basis as an electrician and an objective indicator of 
disuse such as weakness and thenar atrophy, the veteran's 
overall disability more closely approximates the criteria for 
a 20 percent rating under Diagnostic Code 5228.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown.  
This is the highest rating under this diagnostic code.  With 
consideration of the credible lay evidence, the Board finds 
that the veteran has met the criteria for the maximum 
20 percent rating throughout the appeal period.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a 20 percent rating for a right thumb 
disability is granted.


REMAND

In April 2003, the RO notified the veteran of the grant of 
service connection for tinea pedis and assigned a 
noncompensable rating.  In October 2005, the veteran filed a 
claim for a compensable rating.  He was afforded a VA 
examination in March 2006.  The RO denied the claim and the 
veteran appealed.  

In August 2007, the veteran appeared for a hearing before the 
undersigned VLJ at which time he indicated that his tinea 
pedis had worsened since his VA examination in March 2006.  
Therefore, the Board finds that an additional VA examination 
to determine the veteran's current level of his disability is 
warranted.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional new records 
pertinent to his claim, particularly from 
March 2006.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

2.  After all available records are 
obtained, the veteran should be scheduled 
for a VA examination to determine the 
current severity of the veteran's tinea 
pedis.  The examiner should specifically 
indicate whether the tinea pedis has left 
any scarring and indicate the percentage 
of the entire body affected, the 
percentage of exposed areas affected, and 
identify medicines and/or therapies needed 
to treat the disorder.

3.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


